Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of New Medium Enterprises, Inc. (the “Company”) on revised Form 10-QSB for the period endedMarch 31, 2007, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Geoffrey Russell, Interim Chief Executive Officer and President of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to
